Citation Nr: 1741903	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-27 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep problems, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served in the National Guard from October 1979 to February 2005.  He has a period of documented active duty service from February 2003 to April 2004; his claim for service connection is based upon this period of active duty service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for sleep problems, to include as due to undiagnosed illness.

VA compensation is also warranted to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness. 38 C.F.R. § 3.317 (a)(2)(i)(B). 

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period are considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. §  3.317 (a). 

The signs or symptoms which may be manifestations of undiagnosed illness can include sleep disturbance.  38 C.F.R. §  3.317 (b).  

Review of the record reveals a diagnosis of sleep apnea based upon private sleep studies conducted in August 2014.  However, those studies reference prior evaluation.  Also the May 2015 VA Compensation and Pension examination report confirms the diagnosis of sleep apnea, it refers to VA treatment records being reviewed which are no of record in the file.  Finally, a June 2015 letter from a private physician states that the Veteran "has had a long history of problems maintaining sleep.  This greatly worsened after his tour in Iraq in 2004.  He also has problems with sleep apnea and has recently been prescribed a CPAP which is helping.  It is likely that his sleep problems were worsened by his service in Iraq."  

The Veteran has a diagnosis of sleep apnea which is supported by the August 2014 sleep test results.  However, the private doctor's letter, and the Veteran's report of being told to take Tylenol PM to help him maintain sleep, seem to indicate the possibility of a sleep disorder sperate from his diagnosed sleep apnea.  This could warrant consideration under 38 C.F.R. § 3.317.  However, the evidence is not clear, and warrants remand to obtain an additional VA examination and to retrieve any missing records.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for service connection for sleep problems.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (See 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  Also obtain complete copies of the Veteran's VA treatment records for the period of time from 2005 to the present.  

2.  The Veteran should be afforded VA examination(s) for his claimed sleep problem disorder.  Appropriate examinations may include examination for Gulf War disabilities and/or a psychiatric examination.    All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state whether the Veteran has a diagnoses of a sleep disorder which is separate and distinct from the diagnosed sleep apnea.  

The examiner should also indicate if the Veteran's sleep problems and sleep apnea were caused or worsened by his period of active duty from February 2003 to April 2004.  

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim must be readjudicated.  If necessary, based on the evidence developed from the examinations above, consider the Veteran's claim for sleep problems under the provisions of 38 C.F.R. § 3.317.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

